On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
C. A. Philippi & Co., Ferdinand Samuel and Jules Samuel, appeal from judgments dismissing the oppositions which they have respectively filed to the accounts rendered in these two successions.
The administratrices move that the appeal taken by the Samuels be dismissed, among other reasons, because, there being two judgments, there should have been two motions and orders of appeal and two *1179bonds, one in each case, as there were two suits in each succession, and one bond only was furnished.
The oppositions were not consolidated below, to be tried together and determined by one and the same judgment. The order of consolidation was made after judgment. There were two judgments rendered, and two appeals taken. There should have been two bonds given. The appeals of F. and J. Samuel are dismissed